Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
24, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed May 24, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00395-CV
____________
 
IN RE RICHARD BAGGETT,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On May
11, 2007, relator Richard Baggett, an inmate, filed a mandamus petition in this
court, seeking a writ ordering the judge of the 179th District Court, Harris
County, Texas, to inform relator of ruling=s on several motions, including a
motion requesting DNA testing.[1]  




The
cause number referenced in relator=s petition is from his conviction for
aggravated sexual assault, which this court affirmed on appeal in 1989.  See
Baggett v. State, 14-89-00165-CR, 1989 WL 122450 (Tex. App.CHouston [14th Dist.] Oct. 19, 1989,
pet. ref=d).  Also, relator=s motion requesting DNA testing was
previously disposed of in 2003. See Baggett v. State, 110 S.W.3d 704,
708 (Tex. App.CHouston [14th Dist.] 2003, pet. ref=d).  
Relator
fails to establish that he is entitled to the requested mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus.    
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed May 24,
2007.
Panel consists of Justices Yates, Edelman, and
Seymore.    




[1]See Tex. Gov=t Code Ann.
' 22.221 (Vernon 2004).